20200154
                                                                  FILED NOVEMBER 19, 2020
                                                                CLERK OF THE SUPREME COURT
                                                                  STATE OF NORTH DAKOTA


                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2020 ND 237

State of North Dakota,                                  Plaintiff and Appellee
      v.
Joan Leslie Gates,                                   Defendant and Appellant



                                No. 20200154

Appeal from the District Court of Renville County, Northeast Judicial District,
the Honorable Anthony S. Benson, Judge.

DISMISSED.

Opinion of the Court by McEvers, Justice.

Seymour R. Jordan, State’s Attorney, Crosby, ND, for plaintiff and appellee;
submitted on brief.

Joan L. Gates, Sherwood, ND, defendant and appellant; submitted on brief.
                                 State v. Gates
                                 No. 20200154

McEvers, Justice.

[¶1] Joan Gates appeals from a district court order denying her motion for
summary judgment filed in her criminal case. We conclude Gates’ appellate
brief fails to provide us with a reasonable opportunity to address any alleged
errors made by the district court. We dismiss the appeal.

                                         I

[¶2] In 2013, a jury found Gates guilty of misapplication of entrusted
property, a class B felony, for her actions while she was personal
representative of the Estate of Lela Gates. This Court summarily affirmed the
conviction. State v. Gates, 2014 ND 99, 859 N.W.2d 929. The district court
ordered Gates to pay $93,257.74 in restitution to the successor personal
representative of the Estate. Gates filed an application for post-conviction
relief regarding the restitution order, which was denied by the district court.
On appeal, this Court amended the restitution order to $39,150.23 in total
restitution. State v. Gates, 2015 ND 177, ¶ 16, 865 N.W.2d 816.

[¶3] In July 2019, the clerk of district court sent a letter to Gates stating she
owed $28,414 in restitution. Gates responded, denying she owed that amount
in restitution. In October 2019, Gates sent a letter to the district court, alleging
she overpaid her restitution and the court owed her money. She claimed she
paid $70,000 toward her restitution, and the court owes her $30,849.77 because
this Court reduced her restitution to $39,150.23. In response, the clerk of court
explained Gates’ inheritance from Lela Gates’ estate was used to offset Gates’
restitution. The clerk stated Gates’ restitution was paid in full, $650 paid by
Gates was applied to assessed fines, and no money was owed to her.

[¶4] In January 2020, Gates moved for summary judgment in her criminal
case and Lela Gates’ probate case, arguing the district court owed her
$30,849.77. In the criminal file, the court denied her motion, concluding
summary judgment was inappropriate because her criminal case had been



                                         1
completely adjudicated. Gates appealed only from the court’s order entered in
her criminal case.

                                      II

[¶5] Gates filed a two-page, single-spaced brief claiming the Renville County
district court owes her $30,849.77, plus interest. Rule 28(b), N.D.R.App.P.,
governs the content and format of appellant’s briefs, providing:

     (b) Appellant’s Brief. The appellant’s brief must contain, under
     appropriate headings and in the order indicated:
           (1) a table of contents, with paragraph references;
           (2) a table of authorities—cases (alphabetically arranged),
           statutes, and other authorities—with references to the
           paragraphs of the brief where they are cited;
           (3) in an application for the exercise of original jurisdiction,
           a concise statement of the grounds on which the jurisdiction
           of the supreme court is invoked, including citations of
           authorities;
           (4) a statement of the issues presented for review;
           (5) a statement of the case briefly indicating the nature of
           the case, the course of the proceedings, and the disposition
           below;
           (6) a statement of the facts relevant to the issues submitted
           for review, which identifies facts in dispute and includes
           appropriate references to the record (see Rule 28(f));
           (7) the argument, which must contain:
                  (A) appellant’s contentions and the reasons for them,
                  with citations to the authorities and parts of the record
                  on which the appellant relies; and
                  (B) for each issue, a concise statement of the applicable
                  standard of review (which may appear in the
                  discussion of the issue or under a separate heading
                  placed before the discussion of the issues); and
                  (C) if the appeal is from a judgment ordered under
                  N.D.R.Civ.P. 54(b), whether the certification was
                  appropriate; and
           (8) a short conclusion stating the precise relief sought.

[¶6] In State v. Noack, 2007 ND 82, ¶ 9, 732 N.W.2d 389, we explained:


                                       2
      Of the requirements imposed by N.D.R.App.P. 28, three are
      absolutely imperative for our review. At a minimum, a brief must
      contain a statement of the issues presented for review; a statement
      of the facts and, where those facts are disputed, references to the
      evidentiary record supporting the appellant’s statement of the
      facts; and the appellant’s legal argument, including the authorities
      on which the appellant relies. Without these essential elements
      included in the appellant’s brief, we decline to address the alleged
      errors because the case is not properly before us.

[¶7] Gates’ brief contains the items listed in N.D.R.App.P. 28(b)(1)-(8);
however, it fails to adequately explain why the district court erred in denying
her motion. Her statement of the issues presented for review reargues issues
involved in the Lela Gates’ probate case from which she has not appealed. As
to the criminal case, Gates’ raises issues already resolved in her first two
appeals and raises issues not addressed in her motion. The statement of the
facts include no citation to the record showing how she overpaid her
restitution. Her argument includes the following rhetoric, mostly about the
probate case, but no legal argument:

      Why make ND laws the the ND Renville County Court doesn’t
      follow?? This entire criminal case should have been presented in
      Renville County probate. The inheritors could never agree on
      anything and some inheritors felt that there was more money than
      there ever was. Appellant’s Mother Lela Gates was land poor and
      she lived on very little monthly cash. But her lease land payments
      did keep her solvent. Most of the Appellant’s siblings spend more
      than they earn. Bob and Lela Gates spent a life time accumulating
      land only to have it sold to greedy relatives. Appellant is
      requesting the court allow her the inheritance stated in the Lela
      Gates will (pg 17, appendix).

In addition, Gates’ citations to legal authority have no relevance to any legal
argument on how the district court erred.

[¶8] As a self-represented litigant, Gates “is not granted leniency solely
because of [her] status as such.” Noack, 2007 ND 82, ¶ 8. We are not ferrets,
obligated to engage in unassisted searches of the record for evidence to support
a party’s position, and we will not consider arguments not adequately

                                       3
articulated, supported, and briefed. Id. See also Nelson v. Nelson, 2020 ND
130, ¶ 12, 944 N.W.2d 335. “The parties have the primary duty to bring to the
court’s attention the proper rules of law applicable to a case.” Noack, at ¶ 8.

[¶9] On the basis of Gates’ appellate brief, we are unable to meaningfully
review the alleged errors made by the district court. We therefore exercise our
authority to dismiss the appeal under N.D.R.App.P. 3(a)(2).

                                     III

[¶10] We deny the State’s request for damages, costs, and attorney’s fees
under N.D.R.App.P. 38. Gates’ appeal is dismissed.

[¶11] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte




                                      4